Judgment and order reversed upon the law and a new trial granted in the interests of justice, costs to abide the event. The jury having three times, in open court, announced a verdict in favor of defendant Silverman and it having been entered by the clerk upon the minutes of the court, and the jury having been discharged and the members thereof having separated, the court was without power, in our opinion, to reassemble the jury the next day and permit a verdict to be announced in favor of the plaintiff against the said defendant for the sum of $13,594.78. Lazansky, P. J., Hagarty, Carswell, Tompkins and Davis, JJ., concur. [138 Misc. 690.]